******************************************************
  The ‘‘officially released’’ date that appears near the
beginning of each opinion is the date the opinion will
be published in the Connecticut Law Journal or the
date it was released as a slip opinion. The operative
date for the beginning of all time periods for filing
postopinion motions and petitions for certification is
the ‘‘officially released’’ date appearing in the opinion.
In no event will any such motions be accepted before
the ‘‘officially released’’ date.
  All opinions are subject to modification and technical
correction prior to official publication in the Connecti-
cut Reports and Connecticut Appellate Reports. In the
event of discrepancies between the electronic version
of an opinion and the print version appearing in the
Connecticut Law Journal and subsequently in the Con-
necticut Reports or Connecticut Appellate Reports, the
latest print version is to be considered authoritative.
  The syllabus and procedural history accompanying
the opinion as it appears on the Commission on Official
Legal Publications Electronic Bulletin Board Service
and in the Connecticut Law Journal and bound volumes
of official reports are copyrighted by the Secretary of
the State, State of Connecticut, and may not be repro-
duced and distributed without the express written per-
mission of the Commission on Official Legal
Publications, Judicial Branch, State of Connecticut.
******************************************************
   STATE OF CONNECTICUT v. ALTON WOODS
                (AC 36737)
         DiPentima, C. J., and Gruendel and Sheldon, Js.
        Argued March 16—officially released June 30, 2015

   (Appeal from Superior Court, judicial district of
 Litchfield, Hon. Charles D. Gill, judge trial referee)
  Cameron R. Dorman, assigned counsel, for the appel-
lant (defendant).
   Jonathan M. Sousa, special deputy assistant state’s
attorney, with whom, on the brief, were David S. Shep-
ack, state’s attorney, and David R. Shannon, senior
assistant state’s attorney, for the appellee (state).
                         Opinion

   GRUENDEL, J. The defendant, Alton Woods, appeals
from the judgment of the trial court finding him in
violation of probation pursuant to General Statutes
§ 53a-32. On appeal, the defendant claims he was
deprived of his right to counsel because the trial court
failed to establish that his waiver of that right was made
knowingly and intelligently. Specifically, the defendant
argues that the court improperly accepted his waiver
of counsel without first establishing, either through the
record or by way of a proper canvass, that he under-
stood the range of permissible punishments to which
he could be exposed if he was found to be in violation
of probation. We agree, and accordingly, reverse the
judgment of the trial court.
   The following facts and procedural history are rele-
vant to our resolution of this appeal. On April 25, 2012,
the defendant was found guilty of one count of posses-
sion of narcotics in violation of General Statutes § 21a-
279 (a) and one count of failure to appear in the first
degree in violation of General Statutes § 53a-172. He
was sentenced to a total effective term of ten years of
incarceration, suspended after one year, and three years
of probation. On June 26, 2013, the defendant was
released from prison and placed on probation. On July
1, 2013, the defendant signed a ‘‘[c]onditions of [p]roba-
tion’’ form, which explained the terms of his probation.
Among the standard conditions of probation was the
requirement that the defendant ‘‘[r]eport as the Proba-
tion Officer [directs] . . . [and] [k]eep the Probation
Officer informed of where you are, tell your probation
officer immediately about any change to your legal
name, address, telephone number, cell phone number
. . . and allow the Officer to visit you as he or she
requires.’’ In addition, a special condition was imposed,
requiring the defendant to submit to ‘‘[s]ubstance
[a]buse [e]valuation[s] and [t]reatment as deemed nec-
essary by [the] Office of Adult Probation.’’
   On August 8, 2013, an arrest warrant was issued for
the defendant after he allegedly failed to report to the
Office of Adult Probation on three separate occasions.
The defendant’s probation officer alleged in the applica-
tion for the arrest warrant that he had visited the defen-
dant’s reported residence and had spoken with the
defendant’s mother, who stated that the defendant did
not reside at that address. The defendant subsequently
was arrested and a violation of probation hearing
was scheduled.
  On August 22, 2013, Attorney John Cizik, from the
Public Defender’s Office, was appointed as counsel for
the defendant. At the probation hearing, Cizik noted
that he had ‘‘advised’’ the defendant and then entered
a denial on his behalf. The trial court also granted the
defendant’s request to continue the case to September
20, 2013.
   Over the next four months, the case was continued
four more times. On October 29, 2013, the court noted
that the state had made a plea offer and that it would
allow the defendant a period of time to consider
whether to accept or reject it. On December 17, 2013,
Cizik informed the court that the defendant intended
to reject the plea offer and request a hearing. The court
accepted the rejection on the record without noting the
potential range of punishments the defendant faced if
he was found to be in violation of probation.
   On January 10, 2014, Cizik filed a motion to withdraw
his appearance in this case, citing an ‘‘irretrievable
breakdown of the attorney-client relationship.’’ Cizik
stated that the defendant had refused on multiple occa-
sions to meet with him or his investigator and therefore
he ‘‘has been unable to adequately discuss, prepare,
and investigate this case . . . .’’ Within the motion,
Cizik noted that the defendant faced ‘‘a maximum sen-
tence of nine years if found in violation of his proba-
tion.’’ He also stated that he would provide the
defendant with notice of the motion to withdraw by
mail and would speak to him about it in person at the
violation of probation hearing. Cizik later withdrew this
motion and maintained his representation of the defen-
dant after speaking to him ‘‘at some length.’’
   The violation of probation hearing was conducted on
January 24, 2014. At the hearing, Cizik notified the court
that the defendant ‘‘indicated to me this morning that
it is his desire to represent himself in this violation of
probation proceeding.’’ The court then canvassed the
defendant on his decision to waive his right to counsel.1
The court asked the defendant if he was under the
influence of alcohol, drugs or medications that might
impair his ability to make a decision. He also asked
whether the defendant understood the nature of the
violation of probation charge, to which the defendant
replied ‘‘not really, I really don’t.’’2 The defendant then
explained that this was his first violation of probation
hearing. The court then stated that there are ‘‘dangers
and disadvantages of not having a lawyer . . . .’’ The
defendant responded by expressing his desire to call a
witness that his lawyer did not want to call to testify.
After the court explained that he would need a lawyer
to subpoena a witness, the defendant replied ‘‘[w]ell, I’m
going to let him go ahead. . . . He can represent me.’’
   The court then proceeded to the evidentiary phase
of the violation of probation hearing.3 The state began
its case by calling the defendant’s probation officer.
After the state’s direct examination, Cizik began cross-
examination of the officer but was interrupted when
the defendant reasserted his right to self-representa-
tion. The court, without conducting any further canvass
of the defendant, stated ‘‘Okay. . . . [W]ith standby
counsel you may proceed with the cross-examination.’’
The defendant completed the cross-examination of the
probation officer. The state then rested and the defen-
dant presented his case. The defendant testified on his
own behalf and then presented the testimony of his
mother. After the conclusion of the evidentiary phase
of the hearing, the court made a finding that the defen-
dant had violated his probation.
  The court then proceeded to the dispositional phase
of the hearing. At that point, the defendant requested
that Cizik be reappointed as counsel for the purpose of
presenting argument. Both the state and Cizik presented
argument regarding whether the defendant’s probation
should be modified or revoked, and whether to impose
the suspended portion of his original sentence. At the
conclusion of the hearing, the court ordered revocation
of the defendant’s probation and sentenced him to
seven and one-half years of incarceration. The defen-
dant appeals from this judgment.
   On appeal, the defendant argues that the court abused
its discretion when it permitted him to waive his right
to counsel without establishing that his waiver was
made knowingly and intelligently.4 Specifically, the
defendant argues that the court failed to establish that
he understood the range of permissible punishments
to which he was exposed. The state argues that,
although the court did not expressly advise the defen-
dant on his exposure, the record establishes that the
defendant understood the range of permissible punish-
ments faced and thus knowingly waived his right to
counsel.
   At the outset, we identify the applicable standard of
review. ‘‘We review [a] trial court’s determination with
respect to whether the defendant knowingly and volun-
tarily elected to proceed pro se for abuse of discretion.’’
State v. D’Antonio, 274 Conn. 658, 709, 877 A.2d 696
(2005). ‘‘Whether there has been an intelligent waiver
of the right to counsel depends upon the particular facts
and circumstances surrounding each case. . . . The
state bears the burden of proving that the right to coun-
sel was knowingly and intelligently waived.’’ (Citation
omitted.) State v. Frye, 224 Conn. 253, 260, 617 A.2d
1382 (1992).
   ‘‘We begin with several well settled principles regard-
ing the constitutional right of an accused to represent
himself. The right to counsel and the right to self-repre-
sentation present mutually exclusive alternatives.5 A
criminal defendant has a constitutionally protected
interest in each, but since the two rights cannot be
exercised simultaneously, a defendant must choose
between them. When the right to have competent coun-
sel ceases as the result of a sufficient waiver, the right
of self-representation begins. . . . Put another way, a
defendant properly exercises his right to self-represen-
tation by knowingly and intelligently waiving his right
to representation by counsel. . . . When an accused
manages his own defense, he relinquishes, as a purely
factual matter, many of the traditional benefits associ-
ated with the right to counsel. For this reason, in order
to represent himself, the accused must knowingly and
intelligently [forgo] those relinquished benefits. . . .
[Practice Book § 44-3] was adopted in order to imple-
ment the right of a defendant in a criminal case to act as
his own attorney. . . . Before a trial court may accept a
defendant’s waiver of counsel, it must conduct an
inquiry in accordance with § [44-3], in order to satisfy
itself that the defendant’s decision to waive counsel is
knowingly and intelligently made. . . . Because the
§ [44-3] inquiry simultaneously triggers the constitu-
tional right of a defendant to represent himself and
enables the waiver of the constitutional right of a defen-
dant to counsel, the provisions of § [44-3] cannot be
construed to require anything more than is constitution-
ally mandated.’’ (Citations omitted; footnote added;
internal quotation marks omitted.) State v. T.R.D., 286
Conn. 191, 202–203, 942 A.2d 1000 (2008).
   Although a valid waiver of counsel must be made with
an appreciation for the potential range of punishment
faced, the defendant ‘‘does not possess a constitutional
right to a specifically formulated canvass [with respect
to this inquiry]. His constitutional right is not violated
as long as the court’s canvass, whatever its form, is
sufficient to establish that the defendant’s waiver was
voluntary and knowing. . . . In other words, the court
may accept a waiver of the right to counsel without
specifically questioning a defendant on each of the fac-
tors listed in Practice Book § [44-3] if the record is
sufficient to establish that the waiver is voluntary and
knowing.’’ (Emphasis added; internal quotation marks
omitted.) State v. Diaz, 274 Conn. 818, 831, 878 A.2d
1078 (2005).
   Our Supreme Court previously has held that a waiver
of counsel is not made knowingly and intelligently when
the defendant is unaware of ‘‘the range of permissible
punishments . . . .’’ Id.; see id., 833–34 (remanding for
new trial when defendant waived right to counsel with-
out being advised of range of prison time he would face
upon conviction); see also State v. T.R.D., supra, 286
Conn. 206 (remanding for new trial after court failed
to conduct adequate canvass to ensure defendant was
advised of period of incarceration he faced if con-
victed). In addition, our appellate courts previously
have confronted claims of invalid waiver in the context
of a violation of probation hearing. See State v. Connor,
292 Conn. 483, 973 A.2d 627 (2009); State v. Smith, 18
Conn. App. 368, 558 A.2d 257 (1989). As both Connor
and Smith also dealt with the issue of the defendant’s
knowledge of the range of permissible punishments, it
is instructive to briefly review both cases.
  In Connor, our Supreme Court concluded that the
defendant’s waiver of counsel at a violation of probation
hearing was not made knowingly and intelligently when
the court failed to advise him as to the range of possible
consequences. State v. Connor, supra, 292 Conn. 530–
32. In 1994, the defendant, Jeffrey Connor, was con-
victed of sexual assault in the third degree and
sentenced to three years in prison, execution sus-
pended, and three years of probation with special condi-
tions. Id., 488. One of the conditions of probation was
that he notify his probation officer in the event that he
was charged with any criminal offense. Id. In 1997,
while he was on probation, Connor was charged with
kidnapping, robbery and larceny. Id., 486–88. He subse-
quently was charged with violating his probation, on
the basis that he had failed to report his criminal charges
to the probation officer, to attend meetings with his
probation officer, and to complete his sex offender
treatment program. Id., 489.
   At the trial on the kidnapping, robbery and larceny
charges, Connor properly waived his right to counsel
and represented himself. This waiver was accepted
after the court conducted a canvass as to his level of
education and his understanding of the charges against
him, and the years of incarceration he could face if
convicted of them. Id., 502. At the conclusion of trial,
the jury found Connor guilty on several of the charges
and imposed a total effective term of thirteen years of
imprisonment. Id., 505. The day after the sentencing
hearing, the court held a hearing on the violation of
probation charge, where the court asked Connor if he
wished to continue his self-representation. Connor
stated that he did and the request was granted without
any additional canvass. Id., 504. Following the probation
revocation hearing, the court found that the conditions
of probation had been violated and sentenced Connor
to three years of imprisonment. Id., 504–505. On appeal,
our Supreme Court held that, ‘‘[a]lthough we acknowl-
edge that a court may be entitled to more leeway with
respect to the necessary canvass when, as in the present
case, the court just has completed a separate trial
involving the same self-represented defendant, mini-
mum constitutional requirements must be satisfied
before a defendant will be deemed to have waived his
right to counsel.’’ Id., 532. On this basis, the court held
that the record contained ‘‘no indication that [Connor]
was aware of the fact that he faced a possible prison
term of up to three years if the court found that he had
violated one or more conditions of his probation. In
the absence of such a record, [Connor’s] waiver is con-
stitutionally inadequate.’’ Id.
  In Smith, this court reversed the trial court’s finding
that the defendant, Lawrence Smith, had violated his
probation after determining that he had waived his right
to counsel without an understanding of the nature of
the offense and proceedings, as well as the range of
permissible punishments that could be imposed upon
him if his probation were revoked. State v. Smith, supra,
18 Conn. App. 375–77. In so concluding, the court recog-
nized that, although ‘‘[a] court is entitled to presume
that defense counsel has explained the nature of the
offense in sufficient detail’’; id., 375; see also State v.
Blackwell, 9 Conn. App. 587, 597, 520 A.2d 634, cert.
denied, 203 Conn. 804, 525 A.2d 519 (1987); this pre-
sumption does not lead to a further presumption that
counsel explained the range of permissible punish-
ments. State v. Smith, supra, 376. Moreover, the court
rejected the state’s position that Smith was provided
with notice of the permissible punishments when his
attorney and his probation officer stated on the record,
in his presence, that Smith was ‘‘exposed to ‘forty-four
months’ ’’ and that he was ‘‘sentenced in both cases to
‘four years, execution suspended after time served and
five years of probation.’ ’’ Id. In rejecting this argument,
the court noted that the testimony did not concern the
range of permissible punishments, but only established,
for the record, the length of Smith’s original sentence.
Id. Additionally, the court noted that these statements
were made eleven days prior to the hearing where Smith
waived counsel, and thus did not satisfy the requirement
that the waiver be made with knowledge of its conse-
quences. Id. With these principles in mind, we now
consider whether the defendant in the present case
effectively waived his right to counsel.
   We begin our analysis by reviewing the court’s can-
vass under the requirements of the Practice Book. Sec-
tion 44-3 provides that ‘‘a waiver will be accepted only
after the judicial authority makes a thorough inquiry
and is satisfied that the defendant: (1) Has been clearly
advised of the right to the assistance of counsel, includ-
ing the right to the assignment of counsel when so
entitled; (2) Possesses the intelligence and capacity to
appreciate the consequences of the decision to repre-
sent oneself; (3) Comprehends the nature of the charges
and proceedings, the range of permissible punishments,
and any additional facts essential to a broad understand-
ing of the case; and (4) Has been made aware of the
dangers and disadvantages of self-representation.’’
Under this standard, it is clear that the court’s canvass,
on its own, was not a thorough inquiry sufficient to
inform the defendant of his rights prior to waiver. The
court never advised the defendant that, if found in viola-
tion of probation, he could be sentenced to imprison-
ment for the remainder of his original sentence. The
court also never asked any questions which would have
created a record that the defendant understood the
nature of the charges or proceedings. In fact, the defen-
dant expressly stated that he did not appreciate the
nature of the proceedings. The defendant stated that
he had never previously been charged with violation
of probation and explained that he did not properly
understand the two phases of the violation of probation
hearing. The court also never explained the range of
permissible punishments that he faced for violation of
probation, which included the continuation of his pro-
bation on the same or modified terms or the imposition
of all or part of the suspended portion of his original
sentence. See General Statutes § 53a-32 (d). No warning
of these potential consequences was provided by the
court, nor did the court’s canvass inquire as to whether
the defendant had an understanding of such conse-
quences.
   Our inquiry, however, does not end with the Practice
Book. A defendant’s ‘‘constitutional right is not violated
as long as the court’s canvass, whatever its form, is
sufficient to establish that the defendant’s waiver was
voluntary and knowing. . . . In other words, the court
may accept a waiver of the right to counsel without
specifically questioning a defendant on each of the fac-
tors listed in Practice Book § [44-3] if the record is
sufficient to establish that the waiver is voluntary and
knowing.’’ (Internal quotation marks omitted.) State v.
Diaz, supra, 274 Conn. 831. The state argues that the
court’s canvass was sufficient because the defendant
obtained knowledge of the range of punishments from
three sources prior to waiving his right to counsel. ‘‘The
state bears the burden of establishing waiver. North
Carolina v. Butler, 441 U.S. 369, 372–73, 99 S. Ct. 1755,
60 L. Ed. 2d 286 (1979) . . . .’’ (Citation omitted.) State
v. Wilson, 199 Conn. 417, 443, 513 A.2d 620 (1986). We
now consider the merits of the state’s position.
   First, the state argues that the defendant obtained
knowledge of the range of permissible punishments
from statements made by the court prior to the defen-
dant’s waiver of counsel. At the hearing, the court stated
the following: ‘‘[T]he court’s first going to take judicial
notice of some facts, which . . . need not be testified
to because they’re all a matter of record that I can take
judicial notice of . . . . [On] April 25, 2012, [the court]
sentenced [the defendant] on the charges of assault
third, possession of narcotics with failure to appear
to an effective total sentence of ten years, execution
suspended after one year, with three years of proba-
tion.’’ The state argues that the court’s judicial notice
of the original sentence adequately informed the defen-
dant of his exposure. We disagree.
   The court’s judicial notice only established the length
of the defendant’s original sentence. The court did not
state that the remainder of this sentence could be
imposed upon a finding that the defendant had violated
his probation. Thus, the court’s judicial notice does
not establish that the defendant had knowledge of the
permissible range of punishments to which he was
exposed if he was found in violation of probation. See
State v. Smith, supra, 18 Conn. App. 376 (rejecting
state’s argument that testimony establishing original
sentence placed defendant on notice of range of permis-
sible punishments if he was found in violation of proba-
tion). We further note that the range of punishments
for a violation of probation can vary greatly from a
modification of probation to a revocation of the proba-
tion and incarceration for the remainder of the original
sentence. Given these facts, we cannot conclude that
a statement by the court, acknowledging the length
of the defendant’s original sentence was adequate to
inform him of the possible penalties he faced if he was
found to be in violation of probation.
   Next, the state argues that the conditions of probation
form, reviewed and signed by the defendant, established
his understanding of his potential exposure. The form
states in relevant part: ‘‘If you violate any of the condi-
tions of your probation the court may issue a warrant
for your arrest, revoke your probation and require you
to serve the sentence imposed or impose a shorter
sentence.’’ The defendant signed and dated the form
on July 1, 2013. The state argues that this evidence
provides actual notice to the defendant of his exposure
if he was found to have violated his probation. We
disagree.
   Although the probation form notified the defendant
of the possible punishments when he signed it, it did
not establish that he was aware of this information
when he later chose to waive counsel. In this case,
the violation of probation hearing was continued five
different times and was not heard until January 24,
2014. Thus, more than five and one-half months had
passed between the time he signed the probation form
and the time he waived his right to counsel. Accordingly,
the probation form itself does not establish that the
defendant was aware of the possible penalties he faced
at the time of the hearing. See United States v. Erskine,
355 F.3d 1161, 1171 (9th Cir. 2004) (waiver of counsel
not intelligent when ‘‘record [did] not reveal that [defen-
dant] understood the possible penalty he faced at the
time of his . . . waiver [of counsel]’’ [emphasis
added]); see also State v. Smith, supra, 18 Conn. App.
376 (notification of punishment made eleven days prior
to waiver of counsel did not establish that defendant
‘‘sufficiently understood’’ range of permissible punish-
ments). As we are required to make ‘‘every reasonable
presumption against waiver of fundamental constitu-
tional rights’’; (internal quotation marks omitted) State
v. Gore, 288 Conn. 770, 777, 955 A.2d 1(2008); we cannot
presume that the defendant understood the penalty for
violating probation on the basis of a form he had
reviewed and signed nearly six months prior to waiv-
ing counsel.
  Finally, the state argues that Cizik’s motion to with-
draw, which stated that the defendant ‘‘face[d] a maxi-
mum sentence of nine years if found in violation of his
probation,’’ supports a presumption that he counseled
the defendant on the possible punishment if he was
found to be in violation of probation. We disagree.
  On January 10, 2014, Cizik filed a motion to withdraw
his appearance on the basis that the defendant had
refused to meet with him, and that there had been an
‘‘irretrievable breakdown of the attorney-client relation-
ship.’’ Cizik informed the court that the defendant had
refused to meet with him or his investigator. On that
basis, Cizik believed that he was unable to ‘‘provide
effective assistance of counsel’’ to the defendant. Given
Cizik’s admitted difficulties in communicating with the
defendant, we cannot presume that he properly
informed his client of the range of permissible punish-
ments. Moreover, although the motion states that Cizik
will notify the defendant of this motion, there is no
evidence that a copy of the motion was made available
to the defendant. On the basis of these facts, we cannot
presume that the defendant was notified of the range
of permissible punishments through either Cizik’s
motion or his prior representation of the defendant
before the hearing date.
   In conclusion, the record before us does not provide
us with sufficient assurance that the defendant under-
stood the range of permissible punishments he faced
if he were found to be in violation of his probation. The
United States Supreme Court defines a valid waiver of
a constitutional right as the ‘‘intentional relinquishment
or abandonment of a known right.’’ Johnson v. Zerbst,
304 U.S. 458, 464, 58 S. Ct. 1019, 82 L. Ed. 1461 (1938).
Under this standard, we must ‘‘indulge every reasonable
presumption against waiver of fundamental constitu-
tional rights and . . . will not presume acquiescence
in the loss of fundamental rights.’’ (Emphasis added;
internal quotation marks omitted.) State v. Gore, supra,
288 Conn. 777. On the basis of the record before us,
we cannot conclude that the defendant’s waiver was
made knowingly and intelligently.
  The judgment is reversed and the case is remanded
for a new violation of probation hearing.
      In this opinion the other judges concurred.
  1
     The court engaged in the follow colloquy:
   ‘‘The Court: All right. Okay, Mr. Woods, I have to speak some words to
you and you can sit—you can remain seated. You have the right of course
to waive counsel and represent yourself, but I can only accept that waiver
if you’re advised that you do have the legal right to a lawyer. You know
that, right?
   ‘‘[The Defendant]: Oh, yeah.
   ‘‘The Court: Yes. Okay. Good. And right now as I’m speaking to you you’re
not under any influence of any alcohol, drugs or medication that would
impair your ability to think and act, are you?
   ‘‘[The Defendant]: No.
   ‘‘The Court: Okay. Good. And did you understand the nature of the charges
here, the [violation of probation] and what it’s all about?
   ‘‘[The Defendant]: Not really, Your Honor.
   ‘‘The Court: You don’t understand—
   ‘‘[The Defendant]: Not really, I really don’t.
   ‘‘The Court: You don’t understand the violation of probation? You’ve had
them before in your past.
   ‘‘[The Defendant]: No. I’ve never been on probation before in my life.
   ‘‘The Court: So you don’t understand what a violation of probation is?
This might mean I’m going to have to keep your lawyer in.
   ‘‘[The Defendant]: I don’t—no, I really don’t.
   ‘‘The Court: Well, I just read to you the two allegations that they’re talking
about here about reporting, about your address and so forth and so on. You
don’t—do you understand that? They’re saying that’s a violation of probation.
   ‘‘[The Defendant]: Yes, Your Honor, but the problem is that I can’t prove—
I can’t prove that I didn’t violate the probation hearing without calling in.
The guy who talked to me at the conference—video conference, because I
told him specifically that I didn’t have anywhere to stay, so—
   ‘‘The Court: Okay. This—no, don’t—don’t get lost here. I’m just talking
about do you understand the nature of the charges against you, it’s violation
of probation. You got it?
   ‘‘[The Defendant]: Yeah. I have a violation of probation, but the dispute—
   ‘‘The Court: That’s all—that’s all I’m asking—okay. And you know the
law is complicated, as I know you know, and are you aware of the dangers
and disadvantages of not having a lawyer right with you because there’s a
lot of technical stuff that sometimes comes out here. Are you comfortable
with that?
   ‘‘[The Defendant]: This is what I’m saying, Your Honor. Mr. Cizik doesn’t
want to call the witnesses and I want to call the witnesses, so that’s the
problem that we have.
   ‘‘The Court: The only possible witnesses would be your mother and the
probation officer.
   ‘‘[The Defendant]: And the guy who talked to me at a video conference,
which I told him that I didn’t have a place to stay and he told me—
   ‘‘The Court: That’s why you should have a lawyer represent you here if
you want to present that information and subpoena somebody. All right—
   ‘‘[The Defendant]: Well, I’m going to let him go ahead. Go ahead, he could
do it.
   ‘‘The Court: Okay—he can what?
   ‘‘[The Defendant]: He can represent me. Go ahead.
   ‘‘The Court: Okay. Good enough. All right. So the state may call its first
witness please.’’
   2
     As the state indicates in its brief, it is unclear whether the defendant
did not understand the nature of the charge, or if he was expressing his
position that he did not believe he had violated his probation.
   3
     Our Supreme Court has ‘‘recognized that revocation of probation hear-
ings, pursuant to [General Statutes] § 53a-32, are comprised of two distinct
phases, each with a distinct purpose. . . . In the evidentiary phase, [a]
factual determination by a trial court as to whether a probationer has violated
a condition of probation must first be made. . . . In the dispositional phase,
[i]f a violation is found, a court must next determine whether probation
should be revoked because the beneficial aspects of probation are no longer
being served.’’ (Citations omitted; internal quotation marks omitted.) State
v. Preston, 286 Conn. 367, 375–76, 944 A.2d 276 (2008).
   4
     Although the defendant’s claim has not been preserved, the defendant
seeks to prevail under State v. Golding, 213 Conn. 233, 239–40, 567 A.2d
823 (1989). ‘‘Under Golding, the defendant can prevail on [an unpreserved]
claim only if [all of] the following conditions are met: (1) the record is
adequate to review the alleged claim of error; (2) the claim is of constitutional
magnitude alleging the violation of a fundamental right; (3) the alleged
constitutional violation clearly exists and clearly deprived the defendant of
a fair trial; and (4) if subject to harmless error analysis, the state has failed
to demonstrate harmlessness of the alleged constitutional violation beyond a
reasonable doubt.’’ (Emphasis in original; internal quotation marks omitted.)
State v. T.R.D., 286 Conn. 191, 198–99 n.9, 942 A.2d 1000 (2008). We conclude
that the record is adequate for review and that the claim is of a constitutional
magnitude. Accordingly, we consider the merits of the defendant’s claim.
See State v. Fagan, 280 Conn. 69, 90, 905 A.2d 1101 (2006) (‘‘[t]he first two
Golding requirements involve whether the claim is reviewable, and the
second two involve whether there was constitutional error requiring a new
trial’’ [internal quotation marks omitted]), cert. denied, 549 U.S. 1269, 127
S. Ct. 1491, 167 L. Ed. 2d 236 (2007).
   5
     ‘‘The sixth amendment to the United States constitution provides in
relevant part: ‘In all criminal prosecutions, the accused shall enjoy the right
. . . to have the assistance of counsel for his defense.’ The sixth amendment
right to counsel is made applicable to state prosecutions through the due
process clause of the fourteenth amendment. See Gideon v. Wainwright,
372 U.S. 335, 342, 83 S. Ct. 792, 9 L. Ed. 2d 799 (1963).’’ State v. Connor,
292 Conn. 483, 506 n.13, 973 A.2d 627 (2009).